      Case 4:20-cv-01115 Document 404 Filed on 09/11/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                           September 11, 2020
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al.,                §
                                               §
                                               §
                                               §
        Plaintiffs,                            §
VS.                                            §   CIVIL ACTION NO. 4:20-CV-1115
                                               §
BRYAN COLLIER, et al.                          §
                                               §
                                               §
        Defendants.                            §
                                               §

                           HEARING MINUTES AND ORDER

 Appearances:
 Counsel:                                              Representing:

 Brandon Duke                                          Plaintiff
 C. Vasquez/ M. Branow                                 Defendants


 Date:9/11/2020                                         ERO: Melissa Morgan
 Time:11:00- 11:30 am                                  Interpreter:


 At the hearing the Court made the following rulings:
       A hearing was held on September 11, 2020.
Defendants produced exemplars of photos that they claimed were protected from discovery. The
Court reviewed the exemplars and agrees that none require production.
       The categories of photos and reasons they need not be produced are stated on the record.

       SIGNED on September 11, 2020.

                                           ____________________________________
                                                     Dena Hanovice Palermo
                                                UNITED STATES MAGISTRATE JUDGE

1/1
